                    Case 8:20-bk-02101-CPM            Doc 229       Filed 03/19/21       Page 1 of 1

[Dapplet] [Notice to Appellant]


                                      UNITED STATES BANKRUPTCY COURT
                                         MIDDLE DISTRICT OF FLORIDA
                                               TAMPA DIVISION
                                             www.flmb.uscourts.gov

In re: North Tampa Anesthesia Consultants, PA                                Case No. 8:20-bk-02101-FMD
                                                                             Chapter 7
HLPG Newaco, LLC 8:20-bk-02102-CPM

(Jointly Administered)
          Debtor(s)               /


                        NOTICE OF REQUIREMENT TO FILE DESIGNATION OF RECORD


Pursuant to Fed. R. Bank. P. 8009, within fourteen (14) days after the filing of the notice of appeal, the appellant
shall file with the Clerk of the Bankruptcy Court a designation to be included in the record on appeal. The
designation should include:

   1. Designation of the items indicated by document number to be included in the record on appeal and serve a copy
      upon the appellee;

   2. Statement of the issues to be presented and serve a copy upon the appellee; and

   3. If you intend to designate a transcript, a Purchase Order for Transcript is available on the court’s website at
      www.flmb.uscourts.gov. Go to Forms and click on Purchase Order for Transcript. Requests for transcripts
      should be directed to a certified court reporting transcription service. For further information regarding digital
      audio recording and/or request forms for CD copies of hearings, please visit the court’s website at
      http://www.flmb.uscourts.gov/ and click on Courtroom Services.

Dated:
            March 19, 2021
                                               FOR THE COURT
                                               Sheryl Loesch, Clerk of Court
                                               Sam M. Gibbons United States Courthouse
                                               801 North Florida Avenue, Suite 555
                                               Tampa, FL 33602
